        Case 5:19-cv-00875-LCB Document 17 Filed 03/10/21 Page 1 of 2                        FILED
                                                                                    2021 Mar-10 AM 08:06
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ALABAMA
                             NORTHEASTERN DIVISION
TOMMIE DEE JONES.                            )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )     Case No.: 5:19-cv-0875-LCB
                                             )
SOCIAL SECURITY                              )
ADMINISTRATION,                              )
COMMISSIONER,                                )

      Defendant.

                              MEMORANDUM OPINION

      On December 15, 2020, the Magistrate Judge entered a Report and

Recommendation recommending that the Court affirm the Commissioner's

decision. (Doc. 14). The Plaintiff filed timely objections to the Report and

Recommendation on December 29, 2020. (Doc. 15). On January 20, 2021, this

case was reassigned to the undersigned.

      Having conducted a de novo review of this case, including careful

consideration      of   the   record   and   the    Magistrate   Judge's   Report   and

Recommendation, the Court hereby ADOPTS the Report of the Magistrate Judge

and ACCEPTS his Recommendation. The Court considered the Plaintiff’s

objections and finds that they are due to be and are hereby OVERRULED.                In

accordance with the Recommendation, the Court finds that the Commissioner's
        Case 5:19-cv-00875-LCB Document 17 Filed 03/10/21 Page 2 of 2




decision is due to be affirmed. An order in accordance with this Memorandum

Opinion will be entered.

      DONE and ORDERED March 9, 2021.



                                 _________________________________
                                 LILES C. BURKE
                                 UNITED STATES DISTRICT JUDGE




                                      2
